WARD, Circuit Judge
(concurring). While I agree with the majority of the court that the Rever Act is constitutional as a war measure, I think the court below, sitting in equity, had no jurisdiction of a bill *793to enjoin the United States attorney from instituting the prosecution under it.
The majority of the court hold that there is such a direct injury to the plaintiff’s property rights as to justify the injunction, if the act be unconstitutional. Rut, as we have held the act to be constitutional, any inquiry as to injury is irrelevant and obiter. Conceding, for the purpose of argument only, that there was such an injury, the court could do nothing in the suit, because the other condition of jurisdiction that the act was unconstitutional, or, if constitutional that the United States attorney was exceeding his authority, does not exist. We so held in Hoffman v. McElligott (D. C.) 259 Fed. 525. Yet the interlocutory order denying the injunction is affirmed, and the cause left to go on to final hearing, although the court can never give any relief whatever. I think the bill should have been dismissed by the court below and by this court, as was done in the case of Dryfoos v. Edwards, 251 U. S. 146, 40 Sup. Ct. 106, 64 L. Ed. (opinion of the Supreme Court, December 15, 1919).
Tn the cases of Wilson v. New, 243 U. S. 332, 37 Sup. Ct. 298, 61 L. Ed. 755, L. R. A. 1917E, 938, Ann. Cas. 1918A, 1024, and Hammer v. Dagenhart, 247 U. S. 251, 38 Sup. Ct. 529, 62 L. Ed. 1101, 3 A. L. R. 649, Ann. Cas. 1918E, 724, the bill alleged direct injury to the plaintiff’s property and that the acts in question were unconstitutional. Tn each case the United States attorney moved to dismiss on the ground that the act was constitutional and the bill without equity. This motion admitted the allegations as to the injury to the plaintiff’s property. The Supreme Court, finding the act constitutional in the Wilson Case, dismissed the bill. On the other hand, finding the act unconstitutional in the Hammer Case, and direct injury to plaintiff’s property rights being admitted, it affirmed the final decree granting the injunction. In Ruppert v. Caffey, 251 U. S. 264, 40 Sup. Ct. 141, 64 L. Ed. -, the bill contained allegations of direct and irreparable injury to plaintiff’s property and the motion was for a preliminary injunction. The United States attorney moved to dismiss the bill for want of jurisdiction, and it was so dismissed.
If we had held the act to be unconstitutional, it would then have been necessary to determine whether there was such an injury to the plaintiff’s property as justified jurisdiction in equity. On this point I think there was not. The defendant’s reputation, credit, and good will, one or all, will be as much affected as if the indictment, instead of containing 20 counts, had contained but one. The United States attorney in his affidavit denies that he is making any charges against the defendant, except those contained in this particular indictment, or that he lias threatened further indictments. The defendant is not prevented from selling its stock of wearing apparel at just and reasonable rates and charges, because it has been prosecuted for selling these particular garments at what is alleged to be an unjust and unreasonable rate or charge. If wrongfully convicted, it will have a perfectly adequate remedy by writ of error direct to the Supreme Court.
T think the bill should have been dismissed by the court below, and should now be dismissed in this court, for want of jurisdiction.